Holcomb, J.
(dissenting) — I dissent. In my opinion, appellant admitted that the building was destroyed to the extent of more than one-half of its value, and the trial judge, with his usual care and consideration, explicitly called that admission to the attention of counsel, and no contradiction or reservation' was made thereto. Counsel seemed to rely wholly on the invalidity of the ordinance and proceedings.
It is, to my mind, unnecessary and useless to remand the case for trial upon that issue. As an issue, it was waived to the trial court, or else the trial court was led into a trap.
The judgment should be affirmed in toto.